 326 NLRB No. 71NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Kiddy City, Inc. and Elizabeth Deblecourt. Case 13ŒCAŒ36827.August 10, 1998DECISION AND ORDERBY MEMBERS FOX, HURTGEN, AND BRAMEUpon a charge filed by Elizabeth Deblecourt, an indi-vidual, on February 19, 1998, the Acting General Coun-sel of the National Labor Relations Board issued a com-plaint on April 3, 1998, against Kiddy City, Inc., the Re-spondent, alleging that it has violated Section 8(a)(1) ofthe National Labor Relations Act. Although the Respon-dent filed an answer to the complaint, it withdrew thatanswer on July 2, 1998.On July 10, 1998, the Acting General Counsel filed aMotion for Summary Judgment with the Board.  On July14, 1998, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  On July 28, 1998, theRespondent filed a response confirming that its answerhad been withdrawn.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,all the allegations in the complaint will be consideredadmitted.  Here, although the Respondent initially did
file an answer, the Respondent withdrew its answer to
the complaint on July 2, 1998.  The Respondent's with-drawal of its answer to the complaint has the same effectas a failure to file an answer, i.e., all allegations in the
complaint must be considered to be true.  See MaislinTransport, 274 NLRB 529 (1985).Accordingly, in the absence of good cause beingshown otherwise, we grant the Acting General Counsel'sMotion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Chicago, Illinois,has been engaged in the business of operating a day care
center for children.  During the 1997 calendar year theRespondent, in conducting its business operations withinthe State of Illinois, derived annual revenues in excess of$250,000 and purchased and received at its Chicago,
Illinois facility goods valued in excess of $5000 from
other enterprises located within the State of Illinois, each
of which other enterprises had received these goods di-rectly from points outside the State of Illinois.  We findthat the Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.  ALLEGED UNFAIR LABOR PRACTICESAbout January 9, 1998, the Respondent discharged andhas since refused to reinstate its employees ElizabethDeblecourt, Janet LiVolsi, Kim Lustig, and MichelleShuminas because these employees engaged in protected,concerted activity within the meaning of Section 7 of the
Act by filing claims against the Respondent with the Illi-nois Department of Labor around December 16, 1998,for illegal insurance deductions.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been interfering with, restraining, and coercingemployees in the exercise of the rights guaranteed in
Section 7 of the Act, and has thereby engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed toeffectuate the policies of the Act.  Specifically, havingfound that the Respondent has violated Section 8(a)(1)by discharging Elizabeth Deblecourt, Janet LiVolsi, KimLustig, and Michelle Shuminas, we shall order the Re-spondent to offer them full reinstatement to their formerjobs, or, if those jobs no longer exist, to substantially
equivalent positions, without prejudice to their seniority
or any other rights or privileges previously enjoyed, and
to make them whole for any loss of earnings and other
benefits suffered as a result of the unlawful action
against them.  Backpay shall be computed in accordancewith F. W. Woolworth Co., 90 NLRB 289 (1950), withinterest as prescribed in New Horizons for the Retarded,283 NLRB 1173 (1987).  The Respondent shall also berequired to expunge from its files any and all references
to the unlawful discharges, and to notify the discharged
employees in writing that this has been done.ORDERThe National Labor Relations Board orders that theRespondent, Kiddy City, Inc., Chicago, Illinois, its offi-cers, agents, successors, and assigns, shall1. Cease and desist from(a) Discharging or refusing to reinstate its employeesbecause they engage in protected, concerted activitywithin the meaning of Section 7 of the Act. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days of the date of this Order, offerElizabeth Deblecourt, Janet LiVolsi, Kim Lustig, andMichelle Shuminas, full reinstatement to their formerjobs, or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority
or any other rights or privileges previously enjoyed.(b) Make Elizabeth Deblecourt, Janet LiVolsi, KimLustig, and Michelle Shuminas whole for any loss ofearnings and other benefits suffered as a result of theunlawful discharges, in the manner set forth in the rem-edy section of this decision.(c) Within 14 days from the date of this Order, ex-punge from its files any and all references to the unlaw-ful discharges, and, within 3 days thereafter, notify thedischarged employees in writing that this has been done.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(e) Within 14 days after service by the Region, post atits facility in Chicago, Illinois, copies of the attachednotice marked ﬁAppendix.ﬂ1  Copies of the notice, onforms provided by the Regional Director for Region 13,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced, or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since January 9, 1998.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂDated, Washington, D.C. August 10, 1998Sarah M. Fox,                                 MemberPeter J. Hurtgen,                             MemberJ. Robert Brame III,                       Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WE WILL NOT discharge or refuse to reinstate our em-ployees because they engage in protected, concerted ac-tivity within the meaning of Section 7 of the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, within 14 days of the date of the Board'sOrder, offer Elizabeth Deblecourt, Janet LiVolsi, KimLustig, and Michelle Shuminas full reinstatement to theirformer jobs, or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to theirseniority or any other rights or privileges previously en-joyed.WE WILL make Elizabeth Deblecourt, Janet LiVolsi,Kim Lustig, and Michelle Shuminas whole for any lossof earnings and other benefits suffered as a result of theunlawful discharges, with interest,.WE WILL, within 14 days from the date of the Board'sOrder, expunge from our files any and all references tothe unlawful discharges, and, within 3 days thereafter,
notify the discharged employees in writing that this has
been doneKIDDY CITY, INC.